Allowed Claims: 1-4, 6-15, 17-20. 
Examiner’s Amendment/Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on April 12, 2022.
The application has been amended as follows: 
	1. Claim 15, line 4, after “24mm” insert --; where TTL represents an optical total length of the lens module from the most object side surface of the most object side lens to the image plane--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed lens module specifically including, as the distinguishing features in combination with the other limitations, the six lenses, aperture stop and filter sequentially arranged in order from the object side to the image side as claimed and having the specific structure as claimed, the second lens, third lens, fourth lens, and fifth lens as glass spherical lenses, the first and sixth lens as glass aspherical lenses, and further satisfying the three claimed mathematical conditions. Specifically, with respect to independent claim 12, none of the prior art either alone or in combination disclose or teach of the claimed camera comprising a lens module specifically including, as the distinguishing features in combination with the other limitations, the six lenses, aperture stop, filter, cover glass, image sensor sequentially arranged in order from the object side to the image side as claimed and having the specific structure as claimed, the second lens, third lens, fourth lens, and fifth lens as glass spherical lenses, the first and sixth lens as glass aspherical lenses, and further satisfying the three claimed mathematical conditions. Specifically, with respect to independent claim 20, none of the prior art either alone or in combination disclose or teach of the claimed driver assistant program comprising a lens module specifically including, as the distinguishing features in combination with the other limitations, the six lenses, aperture stop, filter, cover glass, sequentially arranged in order from the object side to the image side as claimed and 
having the specific structure as claimed, the second lens, third lens, fourth lens, and fifth lens as spherical lenses, the first and sixth lens as aspherical lenses, and further satisfying the four claimed mathematical conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 15, 2022